DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Claims 1-16 in the reply filed on 11/01/2021 is acknowledged.
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1-16, the terms "preferably" and “essentially” render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The claims are replete with the use of these terms.  The examiner has not specifically pointed out each occurrence, but it is the applicant’s responsibility to correct all occurrences.  
In re Claim 3, the language specifies that the lining projects the essentially tubular or annular sheath over a length in the range of 0% to 10% of the total width of 
In re Claim 12, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation of a thickness from 3-7mm, and the claim also recites 3.5 -6 mm thickness which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 16, the phrase "strip- like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "- like"), thereby rendering the scope of the claim(s) unascertainable.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HILTI (EP 2505232).
In re Claims 1, 9, 10, 11, and 16, Hilti teaches a fire-protection-collar element (10) that is a strip and forms a fire- protection collar for closing through-passages in walls (38), ceilings and/or floors in the event of a fire, having at least one lining (12) which is made of or comprises a material which increases in volume in the event of a fire, preferably an intumescent material, and is positioned or fitted on the inner surface of a fireproof sheath (14,40) being made of metal, which is or can be formed in an essentially tubular or annular manner, wherein the sheath is or can be formed by at least one thin, preferably strip foil (40).  While the strip foil (40) is shown in the embodiment in Figure 7, paragraph 17 teaches that the use of such a foil strip provides additional support.  Therefore, incorporating this foil strip into the sheaths of other embodiments would be an obvious way to reinforce the sheath.  (Figures 1-9,  paragraphs 0017,0019,0020,0031)
HILTI does not teach that the foil is a flexible metal foil and has a thickness of 10 pm to 100 µm or 30 – 80µm.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a foil thickness in this range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 
In re Claim 2 and 3, Hilti teaches that at least one side of the essentially tubular or annular sheath (14), the lining (12) projects at least partially beyond (has a surface not covered by the essentially tubular or annular sheath (14). (Figures 5,11)  As was stated in the above paragraph 112 rejection, the language of Claim 3 is very confusing. Again what is projecting with respect to what remains unclear in the claim language. The examiner noted that in afore mentioned Figures 5 and 11, as well as in the other figures, there are other sides of the lining (12) is covered by the sheath (14).  A completely covered lining side would project over a length of 0% times the sheath width (which is included within the claimed range of 0-10%) which would be a length of 0. 
In re Claim 4, HILTI teaches that the sheath (14,40) forms essentially the outer side of the fire-protection collar, and wherein preferably the outer surface of the sheath (14) forms the outer side of the fire-protection collar. (Figures1-11)
In re Claim 5, HILTI teaches the lining (12) is a tube or ring or is formed, or can be formed, by at least one strip made of or comprising a material which increases in volume in the event of a fire, preferably an intumescent material.  (Figures1-11)
In re Claim 6, Hilti teaches preferably essentially adhesive-free connection between the sheath (14,50) and lining (12).  Preferably essentially adhesive free is not clear as what noted in the previous paragraph 112 rejection.  A small amount of adhesive in a small area that holds the lining to the sheath would leave most of the surface area of the sheath uncovered.  This could be considered preferably essentially adhesive free.  In any event, the examiner notes that only the embodiment of the Hilt shown in Figure 9 is described as having an adhesive (50).  Therefore, the other embodiments which do not mention adhesive could be considered preferably essentially 
In re Claim 7, HILTI teaches a sheath (14) that is accommodated by the lining.  As was noted above in the paragraph 112 rejection, the term “preferably” may not specifically the limitations that follow it.  It may be preferred but that doesn’t mean the limitations is required.  The same is true for “essentially”.  Does essentially mean somewhat flush or perfectly flush?  Furthermore, which surfaces are flush?  Figure 1 shows a facing edge (projecting out of the paper and shown in cross section) where the sheath and the lining are essentially surface-flush in the facing end view.  Figure 11 shows the bottom edge of the sheath (14) to be flush with the bottom of the lining (14)
In re Claim 8, HILTI has been previously discussed but does not specifically teach that the sheath (14,40) has a bi-metallic foil.  It would have been obvious to one having ordinary skill in the art to use a bimetallic foil, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  Bi metallic foils are flexible and durable materials.
In re Claim 12, HILTI has been previously discussed but does not specifically teach a thickness of 3 – 7 mm or 3.5 – 6 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a collar band thickness in these ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only 
In re Claims 13 and 14, HILTI teaches at least one holder (32), preferably three holders, by which a fire-protection collar formed for closing through-passages in walls, ceilings and/or floors in the event of a fire is fastened on a structural part, in particular a wall, a ceiling and/or a floor of a room, and wherein the holder has, or each of the holders has, a portion (34) for fastening the holder on a structural part, in particular a wall, ceiling and/or floor of a room, and a portion (32) with means (37,38) for anchoring and/or fixing the holder on the fire-protection-collar element.  The means (37,38) for anchoring and/or fixing the holder on the fire-protection-collar element are lugs which are capable of being bent around the side peripheries of the fire-protection-collar element or are capable of being  bent into the fire-protection-collar element. (Figures 10-11)
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HILTI (EP 2505232) in view of Porter (U.S. 6,725,615).
In re Claim 15, HILTI has been previously discussed but does not specifically teach that the holder is designed for accommodating a plurality of layers of a fire-protection-collar band (10), and preferably the layers of the fire-protection-collar band (10) can be arranged one above the other.
Porter teaches a fire protection collar with holders (56,58,62) accommodate multiple collar bands (20,28) located one above the other.  (Figure 8)
It would have been obvious at the time of filling to modify the holders taught by HILTI with the teachings or Porter.  This would allow for the installation of more fire protection material around a pipe.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 










/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633